
	
		I
		111th CONGRESS
		1st Session
		H. R. 2540
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Lamborn (for
			 himself, Mr. Hastings of Washington,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mrs. Lummis, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To set clear rules for the development of United States
		  oil shale resources, to promote shale technology research and development, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			  Protecting Investment in Oil shale
			 the Next generation of Environmental, Energy and Resource Security (PIONEERS)
			 Act.
		2.Oil
			 shale
			(a)FindingsCongress
			 finds that oil shale resources located within the United States—
				(1)total almost 2
			 trillion barrels of oil in place;
				(2)are a
			 strategically important domestic resource that should be developed on an
			 accelerated basis to reduce our growing reliance on politically and
			 economically unstable sources of foreign oil imports;
				(3)are one of the
			 best resources available for advancing American technology and creating
			 American jobs; and
				(4)will be a
			 critically important component of the Nation’s transportation fuel sector in
			 particular, by providing a secure domestic source of aviation fuel for both
			 commercial and military uses.
				(b)Additional
			 research and development lease salesThe Secretary of the
			 Interior shall hold a lease sale within 180 days after the date of enactment of
			 this Act offering an additional 10 parcels for lease for research, development,
			 and demonstration of oil shale resources, under the terms offered in the
			 solicitation of bids for such leases published on January 15, 2009 (74 Fed.
			 Reg. 10).
			(c)Application of
			 regulationsThe oil shale management final rules published by the
			 Department of the Interior on November 18, 2008 (73 Fed. Reg. 223), shall apply
			 to all commercial leasing for the management of federally owned oil shale, and
			 any associated minerals, located on Federal lands.
			(d)Reduced payments
			 To ensure productionThe Secretary of the Interior may
			 temporarily reduce royalties, fees, rentals, bonus, or other payments for
			 leases of Federal lands for the development and production of oil shale
			 resources as necessary to incentivize and encourage development of such
			 resources, if the Secretary determines that the royalties, fees, rentals, bonus
			 bids, and other payments otherwise authorized by law are hindering production
			 of such resources.
			
